SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
830
CA 11-00336
PRESENT: SMITH, J.P., CENTRA, CARNI, SCONIERS, AND GORSKI, JJ.


DOLORES SANTIAGO, PLAINTIFF-APPELLANT,

                     V                                             ORDER

KARL M. SCHMIDT, DEFENDANT-RESPONDENT.


LAW OFFICES OF MARC JONAS, UTICA (MARC JONAS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

ROSSI AND MURNANE, NEW YORK MILLS (VINCENT J. ROSSI, JR., OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Anthony
F. Shaheen, J.), entered August 12, 2010. The order, among other
things, vacated a judgment entered February 22, 2010, and prohibited
plaintiff from seeking further judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   July 1, 2011                         Patricia L. Morgan
                                                Clerk of the Court